UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY JOE COLLINS, a/k/a B.J.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cr-00375-NCT-4)


Submitted:   June 8, 2010                    Decided:    June 25, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.      Anna Mills
Wagoner, United States Attorney, Randall S. Galyon, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Billy Joe Collins of conspiracy to

distribute      500    grams    or     more     of    a    mixture     containing    a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 846 (2006).         The district court sentenced him to a 262-month

term of imprisonment.           Collins appeals his conviction on the

grounds   that    the      district    court     erred     in   admitting    certain

testimony and that the evidence did not support his conviction.

Finding no reversible error, we affirm.

            Collins        challenges      as        unfairly     prejudicial       the

district court’s admission of testimony about the search of his

home, which resulted in the seizure of a drug ledger, and of

testimony      that   he    received    stolen       property     in   exchange     for

methamphetamine.        See Fed. R. Evid. 403.              We review a district

court’s evidentiary rulings for an abuse of discretion.                       United

States v. Roe, __ F.3d __, __, 2010 WL 2108488, at *4 (4th Cir.

May 27, 2010) (stating standard of review).                       A district court

“abuses its discretion when it acts arbitrarily or irrationally,

fails to consider judicially recognized factors constraining its

exercise of discretion or relies on erroneous factual or legal

premises.”       United States v. Mallory, 568 F.3d 166, 177 (4th

Cir.   2009)    (internal      quotation      marks       and   citation   omitted),

cert. denied, 130 S. Ct. 1736 (2010).



                                          2
               Relevant evidence “may be excluded if its probative

value    is    substantially         outweighed         by    the     danger       of     unfair

prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless

presentation        of    cumulative        evidence.”          Fed.       R.     Evid.        403.

“Unfair    prejudice        speaks    to    the   capacity           of    some    concededly

relevant evidence to lure the factfinder into declaring guilt on

a ground different from proof specific to the offense charged.”

United    States     v.    Basham,    561     F.3d      302,    327       (4th    Cir.        2009)

(internal quotation marks and citation omitted), cert. denied,

__ U.S. __, 78 U.S.L.W. 3341 (U.S. June 1, 2010) (No. 09-617).

Thus, “[e]vidence . . . should be excluded under Rule 403 when

there is a genuine risk that the emotions of a jury will be

excited        to     irrational           behavior,          and         this         risk     is

disproportionate           to   the    probative             value        of     the     offered

evidence.”          United States v. Siegel, 536 F.3d 306, 319 (4th

Cir.)    (internal        quotation    marks      and    citation          omitted),          cert.

denied, 129 S. Ct. 770 (2008).

               With these standards in mind, we have reviewed the

record on appeal and conclude that the district court did not

abuse    its    discretion      in    admitting         the    challenged          testimony.

Assuming, without deciding, that the court erred by admitting

the      testimony        characterizing          the         property           traded        for

methamphetamine as stolen, any error was harmless.                                 See United

                                             3
States v. Johnson, 587 F.3d 625, 637 (4th Cir. 2009) (providing

standard),     cert.     denied,      __     U.S.   __,      78   U.S.L.W.     3611      (U.S.

Apr. 19, 2010) (No. 09-9648).                 Thus, Collins is not entitled to

relief on his evidentiary claims.

           Collins also challenges the district court’s denial of

his   motion     for    judgment       of     acquittal,          contending    that       the

evidence   established         only    buyer-seller          relationships         and     that

there was no evidence that he worked with anyone else or that

the   sellers    knew    he    would        re-sell    the    drugs.        Collins        also

points out that, at trial, he denied any involvement with drugs.

           This        court   reviews        de      novo    the    district       court’s

decision to deny a motion filed pursuant to Fed. R. Crim. P. 29.

United   States v.       Green,       599    F.3d     360,    367    (4th    Cir.     2010).

Where, as here, the motion was based on a claim of insufficient

evidence, “[t]he verdict of a jury must be sustained if there is

substantial     evidence,       taking       the    view     most    favorable      to      the

Government, to support it.”                 Glasser v. United States, 315 U.S.

60, 80 (1942).         This court confines “reversal [of a conviction]

on grounds of insufficient evidence . . . to cases where the

prosecution’s     failure       is     clear.”          Green,       599    F.3d    at      367

(internal quotation marks and citation omitted).

           Our     review      of      the    trial       transcript        leads     us     to

conclude that the evidence supported the jury’s verdict.                                   See

id. (setting forth elements of conspiracy offense).                                 Collins

                                              4
asserts,    however,       that    he     merely      engaged      in       buyer-seller

transactions.        We    have    held    that      “[e]vidence       of    a   buy-sell

transaction . . . coupled with a substantial quantity of drugs[]

would    support    a     reasonable      inference     that     the    parties        were

coconspirators.”        United States v. Reid, 523 F.3d 310, 317 (4th

Cir. 2008) (internal quotation marks, alteration, and citation

omitted).        Although     Collins      also      contends    that       he   did    not

participate in a conspiracy because the sellers did not know he

planned to re-sell the drugs, coconspirators need not know all

of the details of the conspiracy.                     Green, 599 F.3d at 367.

Finally, to the extent Collins relies on his testimony that he

did not participate in any drug transactions and he challenges

his coconspirators’ testimony against him on the ground that

they testified in the hope of receiving a reduced sentence, “we

do    not   weigh    the     evidence      or     assess    the     credibility          of

witnesses, but assume that the jury resolved any discrepancies

[in the testimony] in favor of the government.”                         United States

v. Kelly, 510 F.3d 433, 440 (4th Cir. 2007).                     Thus, we find that

the   district     court    did   not     err   in    denying     Collins’       Rule    29

motion.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with     oral    argument      because    the    facts       and   legal




                                           5
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                6